HOFFMAN, Judge,
dissenting.
I respectfully dissent from the majority’s conclusion that summary judgment on the Real Estate Brokerage Agreement was inappropriate. The agreement was in writing and it was signed by the owner of the real estate, as required by IND.CODE § 32-2-2-1 (1988 Ed.). Whether the realtors indicated their acceptance of its terms by signing the agreement was immaterial.
Other states with statutes virtually identical to IND.CODE § 32-2-2-1 have upheld commission agreements which were not signed by the realtor.
See Maxwell v. Tucker (1968), 118 Ga. App. 695, 165 S.E.2d 459;
Byrne v. Bushkoff (1955), 177 Pa.Super. 101, 110 A.2d 813;
Traxler v. McLeran (1931), 116 Cal. App. 226, 2 P.2d 553;
see generally 12 C.J.S. Brokers § 124 (1980).
According to the courts in those jurisdictions, the absence of the realtor’s signature was neither material nor determinative, provided there was compliance with the statute governing commission agreements. See id.
Such extra-jurisdictional authority is not binding upon this Court, but it is persuasive. I vote to affirm the summary judgment.